                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER FITZGERALD,                         :
                                                :
                               Plaintiff,       :           CIVIL ACTION NO. 16-3377
                                                :
       v.                                       :
                                                :
COUNTY OF LEHIGH, JAMES B.                      :
MARTIN, in his official capacity as the         :
District Attorney of Lehigh County, and in      :
his individual capacity, STEVEN LUKSA,          :
in his official capacity as the First           :
Assistant District Attorney, TODD FREY,         :
in his official capacity as a County            :
Detective, and in his individual capacity,      :
and CHRISTOPHER CRUZ, in his official           :
capacity as a County Detective, and in his      :
individual capacity,                            :
                                                :
                               Defendants.      :

                                             ORDER

       AND NOW, this 20th day of March, 2019, after considering the defendants’ motions for

summary judgment (the “motions”) (Doc. Nos. 73, 88, 89); and the plaintiff’s omnibus response

in opposition (Doc. No. 93); and the defendants’ replies thereto (Doc. Nos. 98, 99); and after oral

argument on September 19, 2018 (Doc. No. 100); and for the reasons set forth in the separately-

filed memorandum opinion, it is hereby ORDERED that the motions (Doc. Nos. 88, 89) are

GRANTED IN PART, as follows:

       1.      The motion for summary judgment filed by the defendant, County of Lehigh (Doc.

No. 88), is GRANTED as to only the plaintiff’s cause of action under Monell v. Department of

Social Services of City of New York, 436 U.S. 658 (1978) in count I of the third amended complaint,

and judgment is ENTERED in favor of Lehigh County and against the plaintiff on count I of the

third amended complaint; and
       2.      The motion filed by the defendants, James B. Martin, Steven Luksa, Todd Frey,

and Christopher Cruz (Doc. No. 89), is GRANTED as to only the plaintiff’s false arrest and false

imprisonment claims under section 1983 against Todd Frey and Christopher Cruz in count II of

the third amended complaint, and judgment is ENTERED in favor of Todd Frey and Christopher

Cruz and against the plaintiff on count II of the third amended complaint.

       AND NOW FURTHER, the court having granted summary judgment in favor of the

defendants as to all of the plaintiff’s federal claims; and the court having declined to exercise

supplemental jurisdiction over the plaintiff’s state law claims; accordingly, it is hereby

ORDERED as follows:

       1.      The plaintiff’s state law claims against the defendants in (mislabeled) counts VII,

VIII, and IX of the third amended complaint are DISMISSED WITHOUT PREJDUICE;

       2.      The motions for summary judgment (Doc. Nos. 73, 88, 89) are DENIED

WITHOUT PREJUDICE to the extent that the defendants sought summary judgment in their

favor as to the plaintiff’s state law claims; and

       3.      The clerk of court shall mark this case as CLOSED.


                                                        BY THE COURT:



                                                        /s/ Edward G. Smith
                                                        EDWARD G. SMITH, J.




                                                    2
